DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 04/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 11, 12, 14, 15, 17-23, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2012/0147627 A1) in view of Hsu et al (US 2015/0277024 A1).
In regard to claim 1, Pan discloses a diffusive reflector for a lighting apparatus (Figure 7C), the diffusive reflector comprising: 
a backing part (1142) upon a surface of which is disposed an interface part(s) (1160 and gaps) wherein the interface part(s) is at least partially diffusively reflective optically and/or the backing part is diffusively reflective optically (the interface part has scattering particles AND the backing part is a white diffuse reflective material); 
wherein the interface part(s) (1160 and gaps) is formed with a plurality of separate protrusions each adapted for making a separate respective contact interface with a surface of a light guide panel (1120) of the lighting apparatus to 
wherein the interface part(s) comprises an optically transmissive interface material arranged to form said contact interface such that the interfacial energy thereof is reduced so that air is driven from the contact interface (the scattering layers 1160 would drive out air because they make contact with the light guide plate), whereby the critical angle for total internal reflection of light guided by the light guide panel is increased at said contact interface. (Figure 7C; see at least [0052])
Pan fails to disclose a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon.
Hsu et al teaches a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon. (Figure 1A; see at least [0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the interface layer of Pan using the pedestal layer of Hsu et al in order to simplify manufacturing. 

In regard to claim 2, Pan discloses that the interface part(s) comprises optically scattering inclusions dispersed within the optically transmissive interface material (see [0055]—there are scattering particles for diffusive reflection) thereby enabling diffusive scattering of light within the optically transmissive interface material. (Figure 7C; see at least [0052])

Pan discloses that the interface part(s) is optically transmissive and is disposed on a surface of the backing part which is optically reflective, wherein the reflective backing part is diffusively reflective, or in which the interface part(s) is diffusively reflective and said backing part is substantially non-reflective (both the backing part is diffusively reflective—white layer—and the interface part is diffusively transmissive—per scattering particles). (Figure 7C; see at least [0052])

In regard to claim 7 and 18, Pan fails to disclose that the surface of the backing part comprises a coating of an optically transparent matrix material containing a dispersion of optically scattering inclusions thereby rendering said surface diffusively reflective.
However, titanium oxide is a well-known optically transparent matrix used for coating reflective surfaces, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the backing layer of Pan using a coating method in order to simplify the manufacturing of the backing layer.

In regard to claim 8, Pan discloses that the interface part(s) is diffusively transmissive (as discussed) and said surface of the backing part is a substantially non-diffusive specular reflector or [Examiner’s Emphasis] is diffusively reflective (diffusive reflection is taught). (Figure 7C; see at least [0052]) 


Pan discloses light guide apparatus comprising: 
a light guide panel (1120) comprising a panel surface; 
a diffusive reflector including a backing part (1140) upon a surface of which is disposed an interface part(s) (1160 and air gaps) wherein the interface part(s) comprises an optically transmissive interface material and is at least partially diffusively reflective optically (by means of scattering particles) and/or the backing part is diffusively reflective optically (white diffusive reflective layer); and 
wherein the interface part(s) is formed with the plurality of separate protrusions which each make a separate respective contact interface with an area of the panel surface adapted such that the interfacial energy of the contact interface is reduced so that air is driven from the interface (there is no air between the protrusions and light guide plate), whereby the critical angle for total internal reflection of light guided by the light guide panel is increased at said interface to optically couple the backing part to the light guide via the interface part(s). (Figure 7C; see at least [0052])  
Pan fails to disclose a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon.
Hsu et al teaches a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon. (Figure 1A; see at least [0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the interface layer of Pan using the pedestal layer of Hsu et al in order to simplify manufacturing. 

In regard to claim 12, Pan discloses that the interface part(s) (1160) comprises optically scattering inclusions dispersed within the optically transmissive interface material (scattering particles) thereby enabling diffusive scattering of light within the optically transmissive interface material. (Figure 7C; see at least [0052])  

In regard to claim 14, Pan discloses that the interface part(s) is optically transmissive and is disposed on a surface of the backing part which is optically reflective, wherein the reflective backing part is diffusively reflective (by scattering particles) or the interface part(s) is diffusively transmissive (white diffusive layer). (Figure 7C; see at least [0052])  

In regard to claim 15, Pan discloses that the interface part(s) is substantially diffusively reflective. (Figure 7C; see at least [0052])  
Pan fails to disclose that the surface of the backing part is substantially non-reflective. 
However, the court has held that the omission of an element and its function is obvious (see MPEP 2144.04 II A), and it would have been obvious to one of ordinary skill in the art at the time of filing to use a non-reflective backing part in Pan in order to optimize the light distribution of the backlight. 

In regard to claim 17, Pan discloses that said surface of the backing part is optically rough, and/or is patterned or textured thereby providing a diffusively reflective (at a microscopic level, this surface will not be flat, and thereby can be said to be “optically rough”). (Figure 7C; see at least [0052])

In regard to claim 19, Pan discloses that the interface part(s) is diffusively transmissive (as discussed) and said surface of the backing part is a substantially non-diffusive specular reflector or [Examiner’s Emphasis] is diffusively reflective (diffusive reflection is taught). (Figure 7C; see at least [0052]) 

In regard to claim 20, Pan discloses that the diffusive reflector includes a flexible sheet of material (broad claim—flexibility is a term of degree, and therefore the reflector can be said to be flexible). (Figure 7C; see at least [0052])   

In regard to claim 21, Pan discloses that the surface energy of the panel surface is higher than the surface energy of the interface material. (This is not explicitly taught, but prior art and the instant application share all the same structure, and therefore it can be said that this limitation is disclosed by Pan.)


In regard to claim 22, Pan fails to disclose a method of manufacturing a diffusive reflector for a lighting apparatus, the method comprising: 
providing a backing part; 

disposing a quantity of the interface material upon a surface of the backing part, and therewith; 
forming a plurality of separate protrusions of the interface material each adapted for making a separate respective contact interface with a surface of a light guide panel of the lighting apparatus to optically couple the backing part to the light guide panel via the contact interface, wherein the interface part(s) is at least partially diffusively reflective optically and/or the backing part is diffusively reflective optically;  
wherein the interface material is arranged to form said contact interface such that the interfacial energy thereof is reduced so that air is driven from the contact interface, whereby the critical angle for total internal reflection of light guided by the light guide panel is increased at said contact interface.  
However, as discussed in the rejection of claims 1 and 11, Pan discloses a backing part and a diffusely reflective interface part with separate protrusions that make with a light guide panel, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide method steps for assembling the backlight of Pan in order to form the completed backlight.
Pan fails to disclose a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon.
Hsu et al teaches a pedestal layer coupled to the backing part and having a plurality of separate protrusions thereon. (Figure 1A; see at least [0036])
It would have been obvious to one of ordinary skill in the art at the time of filing to form the interface layer of Pan using the pedestal layer of Hsu et al in order to simplify manufacturing. 

In regard to claim 23, Pan fails to disclose a method wherein the interface part(s) is optically transmissive, and the method includes disposing the interface part(s) on a surface of the backing part which is optically reflective, wherein the reflective backing part is diffusively reflective or the interface part(s) is diffusively transmissive.  
However, as discussed in the rejection of claims 1 and 11, Pan discloses a an optically transmissive interface part and disposing it on an optically reflective backing part, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide method steps for assembling the backlight of Pan in order to form the completed backlight.

In regard to claim 26, Pan fails to disclose that the interface part(s) comprises a self-wetting material adapted for wetting said surface of a light guide panel spontaneously, such that said wetting propagates without applied pressure.
However, self-wetting materials are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the interface parts of a self-wetting material in order to simplify assembly.

Pan fails to disclose the interface part(s) comprises a plurality of void portions (these void portions are the air gaps as addressed elsewhere in the rejection) that include recessed surface areas of the interface material, and each of the plurality of void portions are positioned between neighboring protrusions of the plurality of separate protrusions. (Figure 7C; see at least [0052])

In regard to claim 28, Pan fails to disclose that the optically transmissive interface material is a tacky material permitting detachment and re-attachment of the diffusive reflector to the light guide panel.
However, tacky materials for attachment are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the interface parts of a tacky material in order to simplify assembly.

In regard to claim 29, Pan fails to disclose that the optically transmissive interface material includes a glass transition temperature less than or equal to about 20 degrees Celsius. 
However, what the applicant is describing is the glass transition temperatures for most gelatinous polymers, i.e, materials which transition from a hard/brittle state to a rubbery state at relatively low temperatures (while hard plastics glass transition is around 100 degrees C, what are known to one of ordinary skill as malleable materials are so due their glass transition temperatures in the range of room temperature). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to form the interface materials of a material having a glass transistion temperature below 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




C.E.D/           Examiner, Art Unit 2875   
   
/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875